Citation Nr: 0500722	
Decision Date: 01/11/05    Archive Date: 01/19/05	

DOCKET NO.  03-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO in 
Wichita, Kansas, that determined evidence submitted in an 
attempt to reopen a claim of entitlement to service 
connection for a left eye disorder was not new and material.


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied service 
connection for a left eye disorder.

2.  The subsequently received evidence does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a left eye disorder, and the 
June 1988 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a left eye disorder.  He submitted his 
current claim for service connection for this disorder in 
July 2002.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including, to obtain a medical opinion when necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), stands for the proposition that the 
plain language of the VCAA requires that notice to a VA 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA administered 
benefits.  38 U.S.C.A. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Public Law No. 107-330, 
Section 401, 116 Stat. 2820, 2832) (providing that "in making 
the determinations under [Section 7261(a)], the Court 
shall...take to account of the rule of prejudicial error").  
Finally, the Court held that the VCAA included a fourth 
element of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's physician that pertains to the claim(s)."  
However, an opinion of the VA's General Counsel has held that 
the statement by the Court is dicta, and hence, is not 
binding on Board decisions.  VAOPCPREC 1-2004.

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2003 statement of the case and a June 2003 letter from 
the VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate the claim.

The Board finds that the provisions of the VCAA have been 
complied with to the extent required under the circumstances 
presented in this case.  The case was considered by the RO in 
1946 and 1947.  There have also been two reviews of the issue 
at hand by the Board in October 1985 and, again, in June 
1988.

The Board notes that, in general, service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, decisions of the Board that are not timely 
appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.

The undersigned notes that with respect to claims requiring 
new and material evidence, the VCAA states that, "nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

The Board also notes that the regulation pertaining to the 
definition of new and material evidence has been amended 
effective August 29, 2001.  The new version of 
Section 3.156(a) states that:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
the previous evidence of record, relates 
to an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of the evidence 
is presumed, unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist a veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999).

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to the claim.  See Elkins, 12 Vet. App. at 218.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a left eye disorder.

The last final decision denying the veteran's claim of 
entitlement to service connection for a left eye disorder was 
in June 1988.  The Board concluded that no factual basis 
warranting an allowance of service connection for a left eye 
disorder had been presented since a previous denial by the 
Board in October 1985.  It was indicated that the additional 
evidence received since the Board's 1985 decision was 
insufficient to establish that a preexisting corneal opacity 
and defective vision of the left eye underwent any chronic 
increase in underlying pathology during the veteran's active 
military service.  It was indicated that in the October 1985 
decision, the Board found, in pertinent part, that the only 
ascertainable residual of inservice scarlet fever was 
defective hearing, that a rating action in June 1946 denied 
service connection for corneal opacity and defective vision, 
and that new evidence received since that denial in 1946 did 
not show that a preexisting left eye disability and defective 
vision in the left eye underwent any permanent increase in 
severity during service.

Evidence added to the record since the June 1988 denial of 
the claim of service connection for a left eye disorder 
includes a copy of a service medical report that was of 
record at the time of the last prior final denial sought to 
be reopened.  That record reveals that the veteran was seen 
on one occasion in service for what was reported as "weak 
eyes caused by scarlet fever" in April 1943.  He received 
treatment at a service department hospital from April to May 
1943.  The hospital record reflects that he was returned to 
duty in June 1943.  It was indicated he had been cured of the 
scarlet fever at that time.  Notation was also made of 
keratitis of the left eye.  The condition on completion of 
the case was described as improved.  The veteran has 
submitted no additional evidence in support of his claim.  
This duplicative evidence clearly does not tend to establish 
any of the three elements described above in Hickson, 
particularly element three in Hickson regarding a medical 
nexus.  Accordingly, new and material evidence has not been 
submitted as to element three in the Hickson case regarding a 
nexus and the veteran's claim fails on that basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim].  

The veteran has submitted no evidence sufficient to be 
described as new and material.  To the extent that any 
communication from him in support of his claim is intended as 
an attempt to establish that he has a left eye disorder that 
is related to his military service, it is well established 
that lay statements cannot be used to establish a nexus 
between any current disability and active service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  Here, the veteran's 
statements, unsupported by medical evidence, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court specifically noted 
"lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C. § 5108."  The veteran's statements 
are therefore not material.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the 1988 denial of 
the claim is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
new and material evidence has not been received, and the 
claim of entitlement to service connection for a left eye 
disorder is not reopened.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left eye 
disorder is not reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


